Dismissed and Memorandum Opinion filed April 27, 2006








 
Dismissed and Memorandum Opinion filed April 27, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00542-CR
____________
 
ANTWAN MARTICE
WHITE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
338th District Court
Harris County,
Texas
Trial Court Cause No.
973,884
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.[1]  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.




Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed April 27, 2006.
Panel consists of
Chief Justice Hedges and Justices Yates and Guzman. 
Do not publish C Tex.
R. App. P. 47.2(b).
 




[1]  In accordance
with the request in appellant=s letter attached to his counsel=s motion, the appeal of appellant=s conviction for retaliation in cause number 973,883
remains pending before this court in case number 14-05-00454-CR.